Title: To George Washington from Horatio Gates, 9 February 1783
From: Gates, Horatio
To: Washington, George


                        
                            Sir
                            Ellisons 9th February 1783
                        
                        I have just now received the inclosed letter from General Putnam,—as I am not directed to grant furloughs to
                            Officers of his rank—I take the liberty to refer his request to Your Excellency; and as I think it would be presumption in
                            me, I shall not offer my opinion of the merit of his petition—being fully satisfied with whatever your Excellency shall
                            please to order thereupon—with very Great respect I am Sir Your most Obedient Humble Servant
                        
                            Horatio Gates
                            Maj. Gen.
                        
                     Enclosure
                                                
                            Dear General
                                Massachusetts Huts, February 8th 1783
                            
                            I beg leave to request the favor that you will please to give your approbation for, and use your
                                influence to procure me leave of absence till the 15th of April next; But in order that you may be able the better to
                                judge of the propriety of my request, I think it necessary that you should be made acquainted with the following
                                circumstances. By the late promotions and transferments of officers, Leiutenant Colonel Mellen, Majors Knapp &
                                Pope are all the feild officers that will be left with the Brigade, after Colonel Tuppers departure, which will be this
                                day; Lieutenant Colonel Mellen is also desirous of visiting his family in a few days, and supposes his claim
                                compatable with the general regulations for granting furloughs, notwithstanding Lieutenant Colonel Hull was furlough’d
                                from the same Regiment—Had your order, posting Lieutenant Colonel Hull to the 6th Regiment been promulged previous
                                to Colonel Tupper’s application, I should not have recommended him in general terms, till I had inform’d myself, wither
                                Lieutenant Colonel Hull’s absence was to be considered as from the 6th Regt, or from the Regiment to which he belonged,
                                when he obtained it. But as I Know my own, and fully believe Colonel Mellen’s reasons for going home are in reality
                                very urgent, after giving that information which is my duty, must request your influence as fully in behalf of Col:
                                Mellen as for myself; resting assured that the commander in chief will grant each of us, all the indulgence in his
                                power, and competant with the good of service—It may be objected that I came from home very lately; to which I answer,
                                that thirty six hours before I took my departure for camp, I considered myself as not belonging to the Army, and was
                                obliged to come away without making the necessary provisions for my family through the winter; much less any
                                arrangements for the ensuing year—Besides I have a Cause pending in Law of very great consequence, to be heard the
                                last week in March, and it will be impossible, without my being present to give the proper instructions to my
                                Attorney; by reason that those Instructions must depend on such circumstances as may then exist. I have the Honor to
                                be Dear General with esteem Yours Respectfully
                             
                                R. Putnam B. Genl.
                            
                        
                        
                    